Citation Nr: 0926798	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1974 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In a June 2002 rating 
decision, the RO reopened the claim for service connection 
for PTSD and denied it on its merit; and in a June 2004 
rating decision, the RO denied a TDIU.  Subsequently, in 
January 2007, having found that new and material evidence had 
been submitted to reopen the claim for service connection for 
PTSD, the Board remanded for further development.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to stressors she experienced during her service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
her on the issue in appellate status and a decision at this 
point poses no risk of prejudice to her.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.
DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

In this case, the Veteran has not contended that she engaged 
in combat. Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post- 
service medical examination.  In addition, the Veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).

Notably, in January 2007, the RO requested from the Veteran 
the types of evidence described in C.F.R. § 3.304(f)(3).  The 
claims folder contains statements regarding the alleged 
personal assault.  The Board has relied upon the available 
evidence in determining if the alleged stressor can be 
corroborated.

The Board is mindful of the fact that veterans claiming 
service connection for disability due to in-service personal 
assault face unique problems documenting their claims.  Since 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding her alleged symptoms, including 
nightmares, flashbacks, and other difficulties she associates 
with active service, if the Board does not find the 
statements regarding the symptoms to be credible.

The Veteran asserts that she has PTSD due to in-service 
stressors.  These include being personally assaulted by her 
then husband on numerous occasions and seeing her friend 
decapitated after a motor vehicle accident. 

The record contains numerous treatment records showing 
diagnoses of PTSD based on various stressors including being 
assaulted by her then husband in service and  seeing her 
friend after a motor vehicle accident. 

The Veteran underwent VA examination in conjunction with her 
claim in July 2007.  The examiner diagnosed the Veteran with 
PTSD and provided a detailed rationale for relating the 
diagnosis to the reported in-service stressors.  The examiner 
noted that the Veteran's report of history of repeated abuse 
by her then husband was credible.  The examiner also noted 
that the Veteran related symptoms of PTSD of a severe and 
chronic nature which were considered to be primarily in 
response to the trauma of her dysfunctional abusive marriage, 
and to a lesser extent her friend's death in a car accident.  
While acknowledging that the Veteran's childhood trauma 
rendered her more likely to develop PTSD due to service 
stressors, the examiner noted that the repeated personal 
assaults from the Veteran's then husband were of such 
severity as to likely give rise to severe PTSD regardless of 
any pre-existing conditions.  The examiner concluded that it 
was at least as likely as not that the Veteran's PTSD was 
primarily due to the dysfunctional abusive relationship with 
her fiancé and then husband that had its onset while in 
service.  The examiner also stated that Veteran's witnessing 
the body of her friend in a car accident is considered to be 
at least as likely as not contributing to PTSD, to a lesser 
extent.  

The Veteran's account of the stressors that resulted in her 
PTSD has been consistent throughout the record.  
Additionally, lay statements from family members further 
corroborated the Veteran's account of her in-service 
stressors. 

The Board finds that the Veteran's credible testimony 
combined with the medical evidence that found the Veteran's 
history demonstrative of in-service personal assaults 
resulting in PTSD, is sufficient to corroborate the 
occurrence of the in-service personal assaults.  
Additionally, medical professionals have determined that the 
personal assault the Veteran experienced is of the very 
nature of that contemplated in the regulations regarding 
service connection for PTSD based upon personal assault.  38 
C.F.R. § 3.304(f)(3).  This evidence, combined with the 
numerous positive opinions finding a relationship between the 
Veteran's current diagnosis of PTSD and the in-service 
personal assaults, and the lack of any negative evidence, 
support the award of service connection for PTSD.

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD as a result of in-service personal assaults.  
Therefore, the criteria for service connection for PTSD are 
met and service connection for PTSD is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

In light of the Board's grant of service connection for PTSD 
in this decision, the issue of entitlement to a TDIU must be 
remanded.  The RO must consider the Veteran's claim for a 
TDIU (i.e. whether he meets the schedular requirements) 
following the assignment of a disability rating for PTSD.  
The determination of whether any additional development is 
necessary is left to the discretion of the RO. 

Accordingly, the case is REMANDED for the following action:

After assigning a disability evaluation 
for the grant of PTSD and doing any 
necessary development, the RO should 
readjudicate the Veteran's claim for a 
TDIU in light of all pertinent evidence 
and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


